DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 05/12/2021 have been fully considered but they are not persuasive.
In pages 8-9, the applicant argues that “As discussed above, Ramasubramonian's SEI message and content color volume message are used to "improve the display or processing" of pictures (Ramasubramonian, at  84) and to render video content "in a way that is suitable" for the display device (Ramasubramonian, at   100)-and is not used to interfere with the capturing of displayed content by a video recording device. The Office's analysis fails to explain how the information in Ramasubramonian's messages indicate that a video content item is to be displayed in a video capture interference mode, or interferes with capture of video content displayed by the display- side device. In fact, the Office fails to identify what disclosure in Ramasubramonian is alleged to show the capturing of video content by a video recording device or displaying content in a video capture interference mode that interferes with the capturing of said content.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  ) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re pages 9-10, the applicant argues that “Therefore, Ramasubramonian fails to teach or suggest at least "receiving, by a user device and from a server, metadata indicating that first video content item is to be displayed in a video capture interference mode and that a second video content item is to be displayed in a video capture non-interference mode," as recited in claim 18. Oh '561 fails to cure the above- discussed deficiencies of Ramasubramonian; nor does the Office rely on Oh '561 to teach such features.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Ramasubramonian discloses from paragraph 0084 that “A video bitstream can also include Supplemental Enhancement Information (SEI) messages.  For example, an SEI NAL unit can be part of the video bitstream.  In some cases, an SEI message can contain information that is not needed by the decoding process.  For example, the information in an SEI message may not be essential for the decoder to decode the video pictures of the bitstream, but the decoder can be use the information to improve the display or processing of the pictures (e.g., the decoded output).  The information in an SEI message can be embedded metadata.  In one illustrative example, the information in an SEI message could be used by decoder-side entities to improve the viewability of the content.  In some instances, certain application standards may mandate the presence of such SEI messages in the bitstream so that the improvement in quality can be brought to all devices that conform to the application standard (e.g., the carriage of the frame-packing SEI message for frame-compatible plano-stereoscopic 3DTV video format, where the SEI message is carried for every frame of the video, handling of a recovery point SEI message, use of pan-scan scan rectangle SEI message in DVB, in addition to many other examples). Paragraph 0100 teaches “In other examples, the content color volume information within the content color volume message may be used by the display-side device to determine that the display-side device does not have to do any processing other than the usual conversion chain used to render and/or display the content.  For instance, when the content color volume message describes that the content meets a specific criteria, for example, that the content occupies a color volume that is smaller than the color volume supported by the display, or nearly the same size as that of the display, the display-side device may determine that the display-side device does not require additional processing to optimally render and/or display the content.”, paragraph 0122-0128 teaches “In some examples, the content color volume information in the content color volume message can specify (e.g., using a syntax element) that a subset of syntax elements used to derive the content color volume may be present in the content color volume message (e.g., the content color volume SEI message).  In some examples, some values of the syntax element are used to indicate that a subset of the syntax elements used to derive the content color volume may be signalled.  In such examples, other values of the syntax element are used to indicate that a subset of the syntax elements used to derive the content color volume may not be signalled. In some examples, the content color volume information in the content color volume message can include a syntax element indicating a number of implicit content color volume representations that are signalled in the content color volume message (e.g., the content color volume SEI message). Paragraph 0162 teaches content_color_volume_persistence_cancel_flag equal to 1 indicates that the SEI message cancels the persistence of any previous content color volume SEI message in output order that applies to the current layer.  content_color_volume_persistence_cancel_flag equal to 0 indicates that content_color_volume information follows.” Ramasubramonian et al. discloses a video bitstream that include Supplemental Enhancement Information (SEI) messages.  For example, an SEI NAL unit can be part of the video bitstream.  In some cases, an SEI message can contain information that is not needed by the decoding process.  For example, the information in an SEI message may not be essential for the decoder to decode the video pictures of the bitstream, but the decoder can be use the information to improve the display or processing of the pictures (e.g., the decoded output).  The information in an SEI message can be embedded metadata. Furthermore, Ramasubramonian et al. teaches the content color volume information within the content color volume message may be used by the display-side device to determine that the display-side device does not have to do any processing other than the usual conversion chain used to render and/or display the content. Therefore, based on the .
Ramasubramonian et al. fails to disclose wherein the metadata indicates: that a first video content item is to be displayed using a color –cycled mode; and that a second video content item is to be displayed without using the color-cycled mode;
Oh et al. discloses in fig. 8, paragraph 0120 that “The GBW_primary_flag field may indicate a method for expressing an arbitrary color gamut.  If the color gamut is indicated based on three arbitrary primary colors (RGB), this field may be set to `1`.  If the color gamut is indicated based on the remaining values other than RGB values, this field may be set to zero `0`” Herein, Oh et al. teaches wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode (field set to ‘1’); and that a second video content item is to be displayed without using the color-cycled mode (field set to ‘0’). 
Therefore, the combination of Ramasubramonian et al. and Oh et al. teach the limitation as claimed.
In re pages 10-11, the applicant argues that “For example, claim 3 recites the features "determining an expected video recording device frame capture rate; determining a color-cycle rate that is different from the capture rate; and wherein the converting is based on the determined color-cycle rate." The Office concedes that Ramasubramonian and Oh '561 fail to disclose these features and, instead, relies on paragraphs [0484], [0494], and [0512]-[0516] of Oh '576 to show these features. (Action pp. 13- 14). In particular, the Office alleges that paragraph [0484] teaches "information 
In response, the examiner respectfully disagrees. Oh et al. ‘576 teaches in paragraph 0484 “SFRCompatibility may indicate whether this video component is compatible with a standard frame rate (SFR) or a legacy frame rate.  SFR_HFR_Transition may indicate whether this video component includes transition from a normal frame rate (SFR or legacy frame rate) to HFR.  HFR_SFR_Transition may indicate whether this video component includes transition from HFR to a normal frame rate (SFR or legacy frame rate).”, information about high frame rate to convert into different frame rate, paragraph 0494 “OriginalFrameRate may indicate the original frame rate (captured frame rate) of this video data.”, original frame rate interpret as frame capture rate, paragraph 0512-0516 “If HFR decoding/display may not be performed, compatibility with SFR may be checked.  If SFRCompatibility has a value of 1, there is compatibility and frame rate conversion may be performed.  The converted data may be delivered to an SFR or legacy video decoder.  In this procedure, HFR metadata received from the metadata parser may be used.  In a video decoding procedure, if HFR metadata is acquired, the HFR metadata may be delivered to a metadata parser.  The video decoder may deliver the HFR metadata to a legacy display.  This video data may be video data converted into an original frame rate.  The legacy display may display the video data.”, conversion based on the SFR or HFR information (consider as color-cycle rate) that is different than original frame rate.
Claims 3, 6-10, 13-17, 19-24 are rejected for the same reason as discussed in the corresponding paragraph 2-7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-3782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484